RULEY, JUDGE:
This claim in the sum of $5,585.34 was based upon a contract for personal services rendered by the claimant as a consultant *25to the State Tax Department. At the hearing on October 14, 1977, the respondent conceded the validity of the claim and moved to withdraw the defense pleaded in its Answer based omthe doctrine of Airkem Sales and Service v. Department of Mental Health, 8 W.Va. Ct. Cl. 180 (1971). Accordingly, an award in the sum of $5,585.34 should be, and is hereby, made.
Award of $5,585.34.